                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                 Case No. 19CR3444-MMA

                                             Plaintiff,
                         vs.
                                                                 JUDGMENT OF DISMISSAL
JACKELYN AIL YA NARANJO (2)

                                          Defendant.


                                                                          •   •-,-v.~<>~•~fa.oC-   .,. •   -~• " " ~ •   ~ -~~~~"'   q;•=   ,   •   -   _   •
                                                                                                                                                                4




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      21:841(a)(1) - Possession of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (fentanyl) with Intent to
      Distribute (Felony); 21:841(a)(1) - Possession of Heroin with Intent to Distribute (Felony)




Dated:    12/5/2019
                                                           Hon. Mitchell D. Dembin
                                                           United States Magistrate Judge
